Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered July 9, 2009, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to a term of IV2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The court credited the testimony of two police officers that defendant, upon becoming startled by their presence, spontaneously and voluntarily dropped a plastic bag containing crack cocaine, and there is no basis to disturb the court’s credibility determinations (see generally People v Prochilo, 41 NY2d 759, 761 [1977]). There is nothing in the record to support the conclusion that the officers’ testimony was tailored to meet constitutional objection (see People v Harris, 186 AD2d 390 [1992], lv denied 80 NY2d 1027 [1992]). Concur — Friedman, J.P., Sweeny, Renwick, Freedman and Abdus-Salaam, JJ.